                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD TULLY,                                      Case No. 18-cv-04763-EMC
                                   8                    Plaintiff,
                                                                                             ORDER GRANTING PETITIONER’S
                                   9              v.                                         REQUEST FOR STAY AND
                                                                                             ABEYANCE
                                  10     RON DAVIS,
                                                                                             Docket No. 27
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Richard Tully, a condemned prisoner at California’s San Quentin State Prison,

                                  14   has filed a federal habeas petition containing 114 claims. See Docket No. 26. Petitioner and

                                  15   Respondent agree that Claims 103, 104, 106, 109, 110, and 114 are unexhausted. See Docket No.

                                  16   36 at 2. Petitioner has filed a state court petition for writ of habeas corpus in to order exhaust

                                  17   these claims. See Docket No. 25. In addition, pursuant to Rhines v. Weber, 544 U.S. 269, 278

                                  18   (2005), Petitioner has filed the instant Motion to Hold Federal Habeas Proceedings in Abeyance
                                  19   While the State Exhaustion Petition is Pending (Docket No. 27). Respondent opposes Petitioner’s

                                  20   request for stay and abeyance, arguing that Petitioner has not shown that his unexhausted claims

                                  21   are potentially meritorious.

                                  22          For the following reasons, Petitioner’s motion for stay and abeyance is GRANTED.

                                  23                                        I.       BACKGROUND

                                  24          In 1992, a jury convicted Petitioner of first-degree murder and assault with intent to

                                  25   commit rape and found true the special circumstances that Petitioner committed the murder while

                                  26   engaged in the commission of a burglary and that he used a dangerous weapon, a knife, in the
                                  27   commission of both offenses. Petitioner was sentenced to death. The California Supreme Court

                                  28   affirmed his conviction and sentence. People v. Tully, 54 Cal. 4th 952 (2012). The United States
                                   1   Supreme Court denied certiorari review. Tully v. California, 568 U.S. 1175 (2013).

                                   2           On March 16, 2011, while his direct appeal was pending in the California Supreme Court,

                                   3   Petitioner filed a petition for writ of habeas corpus in the California Supreme Court. The

                                   4   California Supreme Court denied the petition on June 20, 2018. In re Tully, No. S191449.

                                   5           On August 7, 2018, Petitioner initiated the instant federal habeas action by asking this

                                   6   Court to appoint counsel and stay his execution. See Docket No. 1. On April 17, 2019, the Court

                                   7   entered an Order (Docket No. 20) granting Petitioner’s request for equitable tolling of the one-year

                                   8   statute of limitations set forth in 28 U.S.C. § 2244(d)(1), thereby making Petitioner’s federal

                                   9   habeas petition due September 13, 2019. On August 30, 2019, Petitioner filed his second petition

                                  10   for writ of habeas corpus in the state court, which presents the unexhausted claims alleged in

                                  11   Petitioner’s federal petition. See Docket No. 25. Simultaneous with his filing of his federal

                                  12   petition, on September 8, 2019, Petitioner filed the instant motion for a stay of this case.
Northern District of California
 United States District Court




                                  13   Respondent filed an opposition (Docket No. 34) on September 23, 2019, and Petitioner has filed a

                                  14   reply (Docket No. 35).

                                  15           Petitioner seeks stay and abeyance of this case so that he may exhaust the following claims

                                  16   in his federal petition: a) Claim 103 – Petitioner’s claim that California’s capital sentencing

                                  17   scheme unconstitutionally deprived him of a beyond a reasonable doubt jury determination of

                                  18   every fact necessary to sentence him to death; b) Claim 104 – Petitioner’s claim that California’s

                                  19   capital punishment system violates the Eighth Amendment due to its “variability” in selecting

                                  20   condemned inmates to be executed and the excess delay that attends litigation of capital sentences;

                                  21   c) Claim 106 – Petitioner’s claim that California’s capital post-conviction review process is

                                  22   unconstitutional; d) Claim 109 – Petitioner’s claim that, as made clear by recent events, society’s

                                  23   “evolving standards of decency” have rendered California’s death penalty scheme

                                  24   unconstitutional; e) Claim 110 – Petitioner’s claim that California’s clemency procedure is

                                  25   unconstitutional; and f) Claim 114 – Petitioner’s claim that cumulative error has resulted in a

                                  26   denial of his due process rights and warrants issuance of the writ of habeas corpus even if no

                                  27   individual error justifies relief on its own.

                                  28
                                                                                          2
                                   1                                       II.          LEGAL STANDARD

                                   2             A federal court may not grant habeas relief until a petitioner has exhausted available state

                                   3   remedies with respect to each claim. 28 U.S.C. § 2254(b); Picard v. Connor, 404 U.S. 270, 272

                                   4   (1971). A federal constitutional claim is exhausted when it has been “fairly presented” to the

                                   5   highest state court and that court has had a meaningful opportunity to apply controlling legal

                                   6   principles to the facts underlying the claim. Picard, 404 U.S. at 276-77.

                                   7             The Supreme Court follows a rule of “total exhaustion,” requiring that all claims in a

                                   8   habeas petition be exhausted before a federal court may grant the petition. Rose v. Lundy, 455

                                   9   U.S. 509, 522 (1982). A district court is permitted, however, to stay a mixed petition containing

                                  10   both exhausted and unexhausted claims so that the petitioner may exhaust his claims in state court

                                  11   without running afoul of the one-year statute of limitations imposed by the Antiterrorism and

                                  12   Effective Death Penalty Act of 1996 (“AEDPA”). Rhines, 544 U.S. at 273-75. A district court
Northern District of California
 United States District Court




                                  13   must stay a mixed petition if: (1) the petitioner has good cause for his failure to exhaust his claims,

                                  14   (2) the unexhausted claims are potentially meritorious, and (3) there is no indication that the

                                  15   petitioner intentionally engaged in dilatory tactics. Id. at 278.

                                  16                                             III.     DISCUSSION

                                  17             Petitioner argues that he has demonstrated “good cause” for his failure to exhaust his

                                  18   claims in the state court, that his claims are potentially meritorious, and that he has not engaged in

                                  19   dilatory tactics. Docket No. 27 at 5-9. As discussed below, the Court agrees and therefore

                                  20   concludes that Petitioner meets each of the Rhines requirements and is entitled to a stay of this

                                  21   action.

                                  22   A.        Good Cause

                                  23             The Supreme Court has not precisely defined what constitutes “good cause” for a Rhines

                                  24   stay. See Blake v. Baker, 745 F.3d 977, 980-81 (9th Cir. 2014). The Ninth Circuit Court of

                                  25   Appeals has found that good cause does not require “extraordinary circumstances.” Jackson v.

                                  26   Roe, 425 F.3d 654, 661-62 (9th Cir. 2005). Rather, “good cause turns on whether the petitioner

                                  27   can set forth a reasonable excuse, supported by sufficient evidence, to justify” the failure to

                                  28   exhaust. Blake, 745 F.3d at 982. In other words, “[t]he good cause element is the equitable
                                                                                            3
                                   1   component of the Rhines test.” Id.

                                   2           Petitioner asserts that he has demonstrated good cause for his failure to exhaust his

                                   3   unexhausted claims in state court because several of his unexhausted claims are based upon “new

                                   4   evidence.” For example, he asserts that Claim 104, his claim challenging excess “variability” and

                                   5   delay in California’s capital punishment scheme, relies upon Governor Gavin Newsom’s March

                                   6   13, 2019, Executive Order placing a moratorium on executions in California and commentary on

                                   7   the Governor’s Executive Order by a California Supreme Court Justice. See Docket No. 27 at 6.

                                   8   Likewise, he argues that Claim 110, his claim that California’s clemency procedure is

                                   9   unconstitutional, relies upon a recent administrative order of the California Supreme Court

                                  10   concerning its procedures for considering executive requests for recommendations on applications

                                  11   for pardons and commutations and a subsequent letter from a California Supreme Court Justice to

                                  12   Governor Newsom highlighting numerous questions left unanswered by that administrative order.
Northern District of California
 United States District Court




                                  13   Id. In addition, Petitioner asserts good cause for failing to exhaust Claim 103, his claim alleging

                                  14   that California unconstitutionally deprived him of a beyond a reasonable doubt jury determination

                                  15   of every fact necessary to sentence him to death, because the claim is based upon “new law,”

                                  16   namely, the United States Supreme Court’s decision in Hurst v. Florida, 577 U.S. __, 136 S.Ct.

                                  17   616 (2016), and subsequent state court opinions applying that decision. Id. 7. Finally, Petitioner

                                  18   asserts good cause for failing to exhaust Claim 106, his claim challenging the sufficiency of

                                  19   California’s post-conviction review process, because he could not have fairly presented and

                                  20   exhausted such claim until he completed state post-conviction review. Id.

                                  21           Respondent does not argue that Petitioner has failed to demonstrate good cause for his

                                  22   failure to exhaust his claims in the state court. Rather, Respondent contends only that Petitioner

                                  23   has not met the second Rhines requirement because none of his claims are potentially meritorious.

                                  24   See Docket No. 34 at 3, 4-5. Upon review of the subject claims, the Court concludes that

                                  25   Petitioner has in fact demonstrated good cause for his failure to exhaust his claims. Thus,

                                  26   Petitioner satisfies the first prong of Rhines.

                                  27   B.      Potential Merit

                                  28           Under the second prong of the Rhines test, it would be an abuse of discretion to stay
                                                                                         4
                                   1   federal habeas corpus proceedings pending exhaustion of a “plainly meritless” claim. Rhines, 544

                                   2   U.S. at 277. As this Court has previously observed, “[t]his rule has been interpreted to mean that a

                                   3   stay is appropriate as long as at least one claim is not plainly meritless.” Davis v. Davis, Civ. No.

                                   4   3:13-cv-0408-EMC, 2015 WL 4512309, at *4 (N.D. Cal. July 24, 2015) (citing Petrosky v.

                                   5   Palmer, No. 3-10-cv-0361, 2013 WL 5278736, at *5 (D. Nev. Sept. 16, 2013)). See also Dixon v.

                                   6   Baker, 847 F.3d 714, 722 (9th Cir. 2017) (“A federal habeas petitioner must establish that at least

                                   7   one of his unexhausted claims is not ‘plainly meritless’ in order to obtain a stay under Rhines.”).

                                   8   The standard for judging whether a claim is “plainly meritless” for Rhines purposes is lenient. “In

                                   9   determining whether a claim is ‘plainly meritless,’ principles of comity and federalism demand

                                  10   that the federal court refrain from ruling on the merits of the claim unless ‘it is perfectly clear that

                                  11   the petitioner has no hope of prevailing.’” Dixon, 847 F.3d at 722 (quoting Cassett v. Stewart, 406

                                  12   F.3d 614, 624 (9th Cir. 2005)). In other words, a federal court may forego a Rhines stay and
Northern District of California
 United States District Court




                                  13   proceed to deny an unexhausted claim on the merits “only when it is perfectly clear that the

                                  14   applicant does not raise even a colorable federal claim.” Cassett, 406 F.3d at 623-24 (emphasis

                                  15   added). A claim is “colorable” when the petitioner has “alleged specific facts that, if true, would

                                  16   entitle him to relief.” Tilcock v. Budge, 538 F.3d 1138, 1145-46 (9th Cir. 2008).

                                  17          Respondent argues that each of Petitioner’s unexhausted claims are without merit because

                                  18   they are foreclosed by existing precedent or are not cognizable in federal habeas corpus. Docket

                                  19   No. 34 at 5-8. As noted above, it is not necessary that all of Petitioner’s claims surmount the

                                  20   “plainly meritless” threshold. Instead, Petitioner “must establish [only] that at least one of his

                                  21   unexhausted claims is not ‘plainly meritless’ in order to obtain a stay under Rhines.” Dixon, 847

                                  22   F.3d at 722. Upon close review of the relevant claims and governing case law, the Court cannot

                                  23   conclude that it is “perfectly clear” that Petitioner has failed to allege even one colorable claim

                                  24   among his unexhausted claims. Cassett, 406 F.3d at 623-24. By way of illustration, the Court

                                  25   considers Claim 103 of the federal petition.1

                                  26          Claim 103 presents Petitioner’s claim that he was unconstitutionally deprived of a beyond

                                  27
                                       1
                                  28    In discussing Claim 103 in greater detail, the Court signals no implicit conclusion that
                                       Petitioner’s remaining unexhausted claims are “plainly meritless” for purposes of Rhines.
                                                                                        5
                                   1   a reasonable doubt determination of each fact necessary to sentence him to death. Petitioner’s

                                   2   claim is based upon the Supreme Court’s Apprendi line of jurisprudence, culminating in the recent

                                   3   decision in Hurst. In Hurst, the Supreme Court first reiterated that the Sixth Amendment’s jury

                                   4   trial guarantee, “in conjunction with the Due Process Clause, requires that each element of a crime

                                   5   be proved to a jury beyond a reasonable doubt.” 136 S.Ct. at 621 (citing Alleyne v. United States,

                                   6   570 U.S. 99, 104 (2013)). The Supreme Court further explained that, pursuant to Apprendi, “any

                                   7   fact that ‘expose[s] the defendant to a greater punishment than that authorized by the jury’s guilty

                                   8   verdict’ is an ‘element’ that must be submitted to a jury.” Id. (quoting Apprendi v. New Jersey,

                                   9   530 U.S. 466, 494 (2000)). Then, reiterating its holding in Ring v. Arizona, 536 U.S. 584 (2002),

                                  10   the Court explained that, where a jury’s guilty verdict alone does not permit the imposition of a

                                  11   death sentence, any additional findings of fact necessary to impose such sentence—such as the

                                  12   finding of “aggravating circumstances”—must be found by the jury rather than a judge. Id.
Northern District of California
 United States District Court




                                  13   Applying these precedents, the Supreme Court in Hurst held that Florida’s capital sentencing

                                  14   scheme violated Hurst’s Sixth Amendment right to a jury determination of all facts necessary to

                                  15   sentence Hurst to death because it “required the judge alone to find the existence of an aggravating

                                  16   circumstance[.]” Id. at 624. In reaching this conclusion, the Court noted the “central and singular

                                  17   role the judge plays under Florida law[,]” pursuant to which the judge made the essential findings

                                  18   necessary to impose death, including “‘the facts . . . [t]hat sufficient aggravating circumstances

                                  19   exist’ and ‘[t]hat there are insufficient mitigating circumstances to outweigh the mitigating

                                  20   circumstances.” Id. at 622 (quoting Fla. Stat. § 921.141(3)). Petitioner alleges that Hurst

                                  21   establishes that, “where the weighing of facts in aggravation and mitigation is a prerequisite to

                                  22   imposing a death sentence, the Sixth Amendment requires the state to prove to a jury, beyond a

                                  23   reasonable doubt, both that the aggravating circumstances exist and that they outweigh the

                                  24   mitigating circumstances.” Docket No. 26 at 541, ¶ 9. Petitioner further alleges that “[i]n

                                  25   violation of Hurst, California permits a jury to impose a death sentence without finding . . . every

                                  26   pre-requisite to a death sentence—that aggravating factors exist; that they outweigh the mitigating

                                  27   factors; and that death is the appropriate punishment—beyond a reasonable doubt.” Docket No.

                                  28   26 at 541, ¶ 6 (emphasis in original) (citing People v. Banks, 59 Cal. 4th 1113, 1207 (2014)).
                                                                                         6
                                   1          Respondent argues that Claim 103 is “plainly meritless” because the California Supreme

                                   2   Court has repeatedly upheld California’s capital sentencing procedure after Hurst and because, he

                                   3   asserts, Hurst may not be applied retroactively to cases on collateral review. Docket No. 34 at 5-

                                   4   6. Although the California Supreme Court has indeed concluded that Hurst does not invalidate

                                   5   California’s capital sentencing scheme, see, e.g., People v. Rangel, 62 Cal. 4th 1192, 1235 n.16

                                   6   (2016), the mere fact that California appellate courts have so far declined to invalidate California’s

                                   7   capital sentencing scheme after Hurst does not render a claim that the sentencing scheme is

                                   8   unconstitutional “plainly meritless.” Although Rangel is cited in virtually every subsequent

                                   9   California Supreme Court decision upholding California’s scheme against Hurst challenges,2 the

                                  10   California Supreme Court’s discussion of Hurst in Rangel is, in relevant part, cursory. In

                                  11   addressing a string of challenges to California’s capital sentencing scheme, the California

                                  12   Supreme Court in Rangel held:
Northern District of California
 United States District Court




                                  13                  The death penalty statute does not lack safeguards to avoid arbitrary
                                                      and capricious sentencing, deprive defendant of the right to a jury
                                  14                  trial, or constitute cruel and unusual punishment on the ground that
                                                      it does not require either unanimity as to the truth of aggravating
                                  15                  circumstances or findings beyond a reasonable doubt that an
                                                      aggravating circumstance (other than Penal Code section 190.3,
                                  16                  factor (b) or (c) evidence) has been proved, that the aggravating
                                                      factors outweighed the mitigating factors, or that death is the
                                  17                  appropriate sentence.
                                  18   62 Cal. 4th at 1235 (citations omitted). The California Supreme Court simply remarked that

                                  19   “[n]othing” in Hurst, Ring, or Apprendi “affects our conclusions in this regard.” Id. Inasmuch as

                                  20   the California Supreme Court offers any reasoning for this conclusion, it distinguishes California’s

                                  21   sentencing scheme from Florida’s due to California’s requirement that a “jury weighs the

                                  22   aggravating and mitigating circumstances and reaches a unanimous penalty verdict that ‘impose[s]

                                  23   a sentence of death’ or life imprisonment without possibility of parole.” Id. n.16 (quoting Cal.

                                  24   Pen. Code §§ 190.3, 190.4). In other words, the California Supreme Court concluded that Hurst

                                  25   does not invalidate California’s capital sentencing scheme because, unlike the Florida scheme at

                                  26
                                       2
                                  27    See, e.g., People v. Beck, 8 Cal. 5th 548, -- P.3d --, 2019 WL 6461837, at *76 (Cal. Dec. 2,
                                       2019); People v. Johnson, 8 Cal. 5th 475, 453 P.3d 38, 76 (Cal. 2019); People v. Capers, 7 Cal.
                                  28   5th 989, 1014 (2019); People v. Powell, 6 Cal. 5th 136, 193 n.36 (2018); People v. Jones, 3 Cal.
                                       5th 583, 619 (2017); and People v. Becerrada, 2 Cal. 5th 1009, 1038 (2017).
                                                                                          7
                                   1   issue in Hurst, a California jury’s sentencing verdict “is not merely ‘advisory.’” Id. (quoting

                                   2   Hurst, 136 S.Ct. at 622). Rangel makes clear, however, that California’s capital sentencing statute

                                   3   does not require proof beyond a reasonable doubt that aggravating circumstances exist or that such

                                   4   aggravating circumstances outweigh mitigating circumstances. 62 Cal. 4th at 1235.3

                                   5          While the California Supreme Court is correct in its assessment that, unlike in California,

                                   6   the Florida scheme at issue in Hurst resulted in an advisory jury sentencing verdict, Rangel does

                                   7   not address the relevant arguments raised by Petitioner herein. Rangel does not explain its

                                   8   conclusion that Hurst does not require “findings beyond a reasonable doubt that an aggravating

                                   9   circumstance . . . has been proved” or “that the aggravating factors outweighed the mitigating

                                  10   factors[.]” 62 Cal.4th at 1235.

                                  11          At least one sister state court in Delaware has concluded that Hurst does require that a

                                  12   jury’s findings regarding the existence of aggravating circumstances and whether such
Northern District of California
 United States District Court




                                  13   circumstances outweigh mitigating circumstances must be based on proof beyond a reasonable

                                  14   doubt. See Rauf v. State, 145 A.3d 430, 434 (Del. 2016). It is thus at least debatable that Hurst

                                  15   indeed requires that such findings be made beyond a reasonable doubt. Neither the U.S. Supreme

                                  16   Court nor the Ninth Circuit has addressed and foreclosed a challenge to California’s scheme under

                                  17   Hurst. Claim 103 is at least “colorable.”

                                  18          Respondent nonetheless argues that Claim 103 is also “plainly meritless” because “the

                                  19   Ninth Circuit has held that Hurst does not apply retroactively to cases, like [Petitioner’s,] on

                                  20   collateral review.” Docket No. 34 at 5 (citing Ybarra v. Filson, 869 F.3d 1016, 1031-33 (9th Cir.

                                  21   2017)). As discussed in Ybarra, a “new rule of constitutional law does not usually apply

                                  22   retroactively” unless “it is a substantive rule which ‘places certain kinds of primary, private

                                  23   individual conduct beyond the power of the criminal law-making authority to proscribe” or “if it is

                                  24
                                       3
                                  25    The California Supreme Court has previously held that, of the statutorily enumerated aggravating
                                       and mitigating circumstances in Cal. Penal Code § 190.3, aggravating evidence may pertain to
                                  26   only four of the factors: 190.3(a) (the circumstances of the offense); 190.3(b) (other violent
                                       criminal conduct by the defendant); 190.3(c) (prior felony convictions); and 190.3(i) (the
                                  27   defendant’s age). See, e.g., People v. Coffman, 34 Cal. 4th 1, 108-09 (2004). As recognized in
                                       Rangel, only factors (b) and (c) must be supported by proof beyond a reasonable doubt. 62 Cal.
                                  28   4th at 1235. However, as further recognized in Rangel, California’s capital sentencing statute
                                       does not require written findings by the jury during the penalty phase. See id.
                                                                                         8
                                   1   a ‘watershed rule[] of criminal procedure.” 869 F.3d at 1032 (quoting Teague v. Lane, 489 U.S.

                                   2   288, 310-311 (1989)). In Ybarra, the Ninth Circuit recognized that, in Schriro v. Summerlin, 542

                                   3   U.S. 348, 355-56 (2004), the Supreme Court held that Ring does not apply retroactively because it

                                   4   does not announce a “watershed rule with regard to its holding that a jury, as opposed to a judge,

                                   5   must make the findings that render a defendant eligible for the death penalty.” Id. at 1033.

                                   6   Reasoning that the “hypothetical rule established in Hurst involves only a sentencing

                                   7   determination,” as in Apprendi and Ring, the Ninth Circuit determined that Hurst likewise does

                                   8   not apply retroactively because “neither Ring nor Apprendi apply retroactively[.]” Id.

                                   9           Petitioner argues that Schriro does not bar retroactive application of Hurst in his case

                                  10   because he “is not arguing for retroactive application of the holding that the jury, as opposed to a

                                  11   judge, is responsible for making findings of fact. Instead, he [. . .] argu[es] that the holding of

                                  12   Apprendi, Ring, and Hurst [which] require[es] the jury to make the weighing determination
Northern District of California
 United States District Court




                                  13   unanimously and beyond a reasonable doubt is retroactive.” Docket No. 35 at 6-7 (emphasis in

                                  14   original).

                                  15           To be sure, the Ninth Circuit in Ybarra appears to have addressed this argument, noting

                                  16   that, “[e]ven if Hurst establishes that the weighing determination must be made beyond a

                                  17   reasonable doubt, this rule is nothing more than an extension of Apprendi” and that “Apprendi is

                                  18   not a watershed rule with regard to its holding that any fact . . . increase[ing] the penalty for a

                                  19   crime . . . must be . . . proved beyond a reasonable doubt.” 869 F.3d at 1033 (citing United States

                                  20   v. Sanchez-Cervantes, 282 F.3d 664, 668 (9th Cir. 2002) (internal quotations omitted).

                                  21           Ybarra notwithstanding, for the limited purpose of deciding whether to grant a Rhines stay,

                                  22   Petitioner’s argument of retroactivity is not without support. As argued by Petitioner, the earlier

                                  23   Ninth Circuit precedent relied upon in Ybarra, Sanchez-Cervantes, has been called into question

                                  24   by at least one court in the Ninth Circuit. See United States v. Siegelbaum, 359 F.Supp.2d 1104,

                                  25   1108 (D. Ore. 2005) (Sanchez-Cervantes “relied upon a narrow interpretation of Apprendi” that

                                  26   was “repudiated” by the Supreme Court in its decisions in Blakely v. Washington, 542 U.S. 296

                                  27   (2004), and United States v. Booker, 543 U.S. 220 (2005)). Moreover, in invalidating Delaware’s

                                  28   capital sentencing statute in Rauf, the Delaware Supreme Court, applying state law retroactivity
                                                                                          9
                                   1   principles modeled on Teague, held that the burden of proof rule espoused in Hurst and applied in

                                   2   Rauf must be applied retroactively because it addresses a “Due Process Clause violation caused by

                                   3   the unconstitutional use of a lower burden of proof” rather than a violation of the Sixth

                                   4   Amendment right to a jury trial, as in Ring and Schriro. See Powell v. Delaware, 153 A.3d 69, 73-

                                   5   74 (Del. 2016). Likewise, a federal district court in Florida has opined that the question whether

                                   6   the burden of proof component of Hurst may be applied retroactively is sufficiently debatable that

                                   7   a Rhines stay was warranted in that case. See Guardado v. Jones, No. 4:15-cv-256-RH, 2016 WL

                                   8   3039840, *2 (N. D. Fla. May 27, 2016) (distinguishing Schriro’s Ring non-retroactivity holding

                                   9   because it “did not address the requirement for proof beyond a reasonable doubt[,]” as relevant in

                                  10   Hurst, and granting a stay and abeyance so that the habeas petitioner could exhaust a claim based

                                  11   on Hurst in the state court). Similarly, a federal district court in Ohio granted a certificate of

                                  12   appealability on the question of the retroactivity of the burden of proof rule of Hurst. See Raglin
Northern District of California
 United States District Court




                                  13   v. Mitchell, Case No. 1:00-cv-767, 2016 WL 7029709, at *1-*2 (S.D. Ohio Dec. 2, 2016), report

                                  14   and recommendation adopted, 2017 WL 25523.

                                  15          Thus, Petitioner’s argument about Hurst’s retroactivity is not frivolous. This is especially

                                  16   so since the cited decisions rely upon a common, well-established legal foundation: prior to

                                  17   Teague, the Supreme Court held that a rule establishing that the Due Process Clause requires proof

                                  18   beyond a reasonable doubt in criminal proceedings must be applied retroactively. In In re

                                  19   Winship, 397 U.S. 358, 364 (1970), the Supreme Court held that “the Due Process clause protects

                                  20   the accused against conviction except upon proof beyond a reasonable doubt of every fact

                                  21   necessary to constitute the crime with which he is charged.” Applying this rule, the Court

                                  22   determined that a state juvenile delinquency proceeding employing only a preponderance of the

                                  23   evidence standard did not accord the accused minor due process. Id. at 365-68. Subsequently, in

                                  24   Ivan V. v. City of New York, 407 U.S. 203, 204 (1972), the Supreme Court held that the rule of In

                                  25   re Winship must be applied retroactively because “the major purpose” of In re Winship’s

                                  26   requirement of proof beyond a reasonable doubt in criminal proceedings “was to overcome an

                                  27   aspect of a criminal trial that substantially impairs the truth-finding function[.]” The Supreme

                                  28   Court reaffirmed this principle in Hankerson v. North Carolina, 432 U.S. 233, 243-44 (1977),
                                                                                          10
                                   1   another pre-Teague case. In Hankerson, the Court held that the North Carolina Supreme Court

                                   2   erred in failing to retroactively apply Mullaney v. Wilbur, 421 U.S. 684 (1975). In Mullaney, the

                                   3   Supreme Court applied In re Winship to invalidate a state law that required “a defendant to

                                   4   establish by a preponderance of the evidence that he acted in the heat of passion on sudden

                                   5   provocation in order to reduce murder to manslaughter.” 421 U.S. at 703-04. Apart from the state

                                   6   law’s effective shifting of the burden of proof from the State to the defendant, the Court found that

                                   7   utilizing this lower burden of proof permitted the “intolerable result” of a defendant receiving “a

                                   8   life sentence when the evidence indicates that it is as likely as not that he deserves a significantly

                                   9   lesser sentence.” Id. Although the defendant in Hankerson was convicted prior to the decision in

                                  10   Mullaney, the Supreme Court ruled that the state appellate court erred in failing give Mullaney

                                  11   retroactive effect because the rule in Mullaney “was designed to diminish the probability that an

                                  12   innocent person would be convicted and thus to overcome an aspect of a criminal trial that
Northern District of California
 United States District Court




                                  13   ‘substantially impairs the truth-finding function.’” 432 U.S. at 242 (quoting Ivan V., 407 U.S. at

                                  14   204-05). Ivan V. and Hankerson thus demonstrate the potential viability of the premise that, to the

                                  15   extent Hurst announced a new due process rule requiring that the existence of aggravating

                                  16   circumstances and the weighing determination be proved beyond a reasonable doubt, that rule

                                  17   affects the reliability of “truth-finding” at trial must be applied retroactively.

                                  18           Accordingly, Claim 103 is not “plainly meritless,” and Petitioner has therefore satisfied the

                                  19   second prong of Rhines.

                                  20   C.      Dilatory Litigation Tactics

                                  21           Under the third prong of the Rhines test, “it likely would be an abuse of discretion for a

                                  22   district court to deny a stay and to dismiss a mixed petition if . . . there is no indication that the

                                  23   petitioner engaged in intentionally dilatory litigation tactics.” Rhines, 544 U.S. at 278.

                                  24   Respondent does not argue that Petitioner has engaged in dilatory litigation tactics that preclude a

                                  25   grant of a stay under Rhines. In the absence of any concerted argument by Respondent, the Court

                                  26   discerns no basis to conclude that Petitioner has engaged in “dilatory litigation tactics.” Indeed,

                                  27   until he filed his state exhaustion petition prior to filing his federal petition, Petitioner had been

                                  28   following this Court’s orders and the District’s Capital Habeas Local Rules in litigating his
                                                                                           11
                                   1   petition. That Petitioner filed his state exhaustion petition prior to when the Court’s Local Rules

                                   2   required him to do so, and that he did so out of an abundance of caution considering California’s

                                   3   timeliness rules (see Docket No. 28 at 2-3), only buttresses the Court’s conclusion that Petitioner

                                   4   has not engaged in “dilatory litigation tactics.” Accordingly, Petitioner has satisfied the third

                                   5   prong of the Rhines test.

                                   6          Petitioner thus satisfies all three prongs of Rhines.

                                   7                                        IV.      CONCLUSION

                                   8          For the foregoing reasons, Petitioner’s motion for stay and abeyance (Docket No. 27) is

                                   9   GRANTED and this matter is STAYED. Thirty days after the entry of this order, and every 90

                                  10   days thereafter until proceedings in his state exhaustion case are completed, Petitioner shall serve

                                  11   and file in this Court a brief report updating the Court and the parties on the status of his pending

                                  12   state habeas action. No later than 30 days after proceedings in his state case are completed,
Northern District of California
 United States District Court




                                  13   Petitioner shall serve and file notice that proceedings are completed.

                                  14          This order disposes of Docket No. 27.

                                  15

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: January 16, 2020

                                  19

                                  20                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         12
